  Case 4:19-cv-04157-LLP Document 18 Filed 05/20/20 Page 1 of 2 PageID #: 64




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                     SOUTHERN DIVISION


SCOTT D. KEITH,                                                    4:19-CV-04157-LLP

                                Plaintiff,

                vs.                                        ORDER GRANTING PLAINTIFF’S
                                                           MOTION TO APPEAL WITHOUT
CITY OF TEA SD, TEA POLICE DEPT.,                             PREPAYMENT OF FEES
JESSICA QUIGLEY, CHIEF OF POLICE, TEA
SD; CITY OF TEA POLICE OFFICERS, TWO
UNKNOWN; LINCOLN COUNTY SHERIFF
SWENSON, LINCOLN COUNTY SHERIFF'S
DEPT., LINCOLN COUNTY DEPUTY,
UNKNOWN; AND LINCOLN COUNTY,

                                Defendants.


       Plaintiff, Scott D. Keith, filed a pro se civil rights lawsuit under 42 U.S.C. § 1983. Doc. 1.

At the time Keith filed this action he was an inmate at the Minnehaha County Jail. Id. Keith notified

the Court that he was extradited to Lyon County Jail in Rock Rapids, Iowa. Doc. 6. Keith has since

been released and is not on parole. Doc. 13. This Court entered judgment in favor of defendants

and Keith filed a notice of appeal. Docs. 11 and 15. Keith now moves to appeal without prepayment

of fees and provides a financial affidavit. Doc. 16.

       Because Keith is no longer incarcerated, or on parole, he is not considered a prisoner for

purposes of the Prison Litigation Reform Act. Nerness v. Johnson, 401 F.3d 874, 876 (8th Cir.

2005). “[I]n forma pauperis status does not require a litigant to demonstrate absolute destitution.”

Lee v. McDonald’s Corp., 231 F.3d 456, 459 (8th Cir. 2000). But in forma pauperis status is a

privilege, not a right. Williams v. McKenzie, 834 F.2d 152, 154 (8th Cir. 1987). Federal Rule 24
  Case 4:19-cv-04157-LLP Document 18 Filed 05/20/20 Page 2 of 2 PageID #: 65




of Appellate Procedure requires an appellant seeking to proceed in forma pauperis on appeal to

so move in the district court and file an affidavit that: “(A) shows in the detail prescribed by

Form 4 of the Appendix of Forms the party’s inability to pay or to give security for fees and

costs; (B) claims an entitlement to redress; and (C) states the issues that the party intends to

present on appeal.” Fed. R. App. P. 24(a)(1). Keith’s affidavit in support shows that he qualifies

for in forma pauperis status. See Doc. 16.

       Thus, it is ORDERED

       1. Keith’s motion to appeal without prepayment of fees, Doc. 16, is granted.

           DATED May 20, 2020.

                                                           BY THE COURT:




       ATTEST:                                              ________________________________
       MATTHEW W. THELEN, CLERK                             Lawrence L. Piersol
                                                            United States District Judge
       _________________________




                                                      2
